Title: From James Madison to Thomas Mann Randolph, 24 October 1817
From: Madison, James
To: Randolph, Thomas Mann


Ocr. 24. 1817
I recd. on the 22d. inst: your letter of the 14th. making known to me, “that the Agricultural Society of Albemarle &c” had been pleased to make choice of me, for its “Honorary Head.”

The high degree in which I value the objects of the Institution, and the particular respect I entertain for its members, do not permit me to decline so flattering a distinction. I shd. accept it nevertheless with greater alacrity, if I were less aware of the failure which the Society must experience in the advantages which their partiality has attached to my connection with it. My inadequacy to afford them would be felt under any circumstances; and I can not lose sight of those which must every day increase it. I shall need all the exemptions and indulgences which the tenor of your letter shews a disposition in the Society to bestow; and I shall be encouraged to avail myself of them, by the certainty that the duties of the place will devolve on more efficient hands.
I feel myself much indebted Sir for the very kind terms in which you have made the communication, and I pray you to accept as a token of it, assurances of my distinguished esteem & truest regard.
J. M.
